Citation Nr: 1703767	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  15-185 29A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma (NHL).

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam.  Therefore, VA presumes he was exposed to herbicides.  

2.  The Veteran's presumed herbicide exposure is presumed to have caused his NHL.

3.  The Veteran has PTSD as a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for NHL are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016). 

2.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.125 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the Board is granting both appealed issues, so no further discussion of VCAA compliance is merited.

Service Connection - In General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

NHL

VA diagnosed the Veteran with "a mature B-cell lymphoproliferative disorder" in 2011 that was "non-specific," but "support[s VA's] histomorphologic impression of small B cell lymphoma."  An August 2016 VA treatment record shows VA continues to treat this disorder.  Given the foregoing, the first prong of service connection is met.

In February 2013, the Veteran reported "he was temporarily assigned to a unit" that "went from Okinawa to Vietnam" in 1971.  The Veteran's service personnel records show that the Marine Corps "redesignated" him to a unit in December 1971, but it is unclear where that unit was stationed.  As no evidence contradicts the Veteran's claim, the Board finds he served in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii).  Specifically, the Board finds the assertion that a marine stationed in Okinawa might be TDY to Vietnam, and that there would not be record of it, to be plausible.

Because lymphoma, pursuant to 38 C.F.R. § 3.309(e), is eligible for presumptive service connection for those with Vietnam service pursuant to 38 C.F.R. § 3.307(a)(6)(iii), the Board will service connect the Veteran's lymphoma. 

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) for purposes of this appeal.  38 C.F.R. § 4.125 (2016).  

A VA psychologist diagnosed the Veteran with chronic PTSD in June 2015, explaining why each of the DSM criteria were satisfied.  As such, the Board will resolve reasonable doubt in the Veteran's behalf and find that the criteria of a current disability has been met.  In reaching this conclusion, the Board acknowledges the fact that the Veteran has a long history of mental illness that has been diagnosed as a number of disorders, however, the Veteran has been diagnosed with PTSD by a VA psychiatrist or psychologist and has been placed in the PTSD treatment program.

The Veteran did not provide the RO with sufficient information to research his claimed in-service stressor.  Notwithstanding this, the VA psychologist found that the Veteran had two in-service stressors.  These stressors, either individually or collectively, "involved actual or threated death, [or] serious injury" and several noted the Veteran's involvement in combat.  Again, if a Marine were sent to Vietnam, it is not a great stretch to suggest that he might be exposed to combat.  As such, these stressors meet the definition of "fear of hostile or military activity" for purposes of 38 C.F.R. § 3.304(f)(3).  Because a VA psychologist found such, "the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor" pursuant to this regulation.  Thus, the Board finds the second prong of a service connection claim for PTSD is met.

After the Veteran's "current presentation and symptoms," the VA psychologist found the two in-service stressors, either individual or collectively, caused his PTSD.  Indeed, the Veteran's diagnosis was "clear," so "his case" did not need to be "formally presented at the PTSD Clinical Team meeting."  Instead, "clinicians" were instructed to "review this note with a signature indicating consent with diagnosis and recommendation."  Given the foregoing, the third prong of a service connection claim for PTSD is met.

As all three prongs of a service connection claim for PTSD are met, the Board will service connect the Veteran's PTSD. 


ORDER

Service connection for NHL is granted.

Service connection for PTSD is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


